                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JUDITH PETTY                                                                         PLAINTIFF

v.                            Case No. 4:18-cv-00411-KGB

FIDELITY LIFE ASSOCIATION                                                          DEFENDANT

                                            ORDER

       Before the Court is a stipulation of dismissal (Dkt. No. 16). Counsel for plaintiff Judith

Petty and counsel for defendant Fidelity Life Association have signed the stipulation (Id., at 1).

Accordingly, the stipulation accords with the terms of Federal Rule of Civil Procedure

41(a)(1)(A)(ii). For good cause shown, the Court adopts the stipulation of dismissal (Dkt. No. 16),

and the Court dismisses with prejudice this action. Each party shall bear its own costs and

attorneys’ fees.

       It is so ordered this 11th day of December, 2019.



                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
